DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 8/12/2021 has been entered.
Claims 1, 4, 9, 12, 17, and 20 have been amended. Currently, claims 1-5, 8-13, and 16-27 are pending in the application.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Allowable Subject Matter
Claims 1-5, 8-13, and 16-27 are allowed.
The following is an examiner’s statement of reasons for allowance:
Regarding claims 1-5, 8-13, and 16-27, Nagarkar in view of Shirakawa and Pein represents the best art of record. However, Nagarkar in view of Shirakawa and Pein fails to encompass all of the limitations of currently amended independent claims 1, 9, and 17.
Specifically, the Examiner agrees with the Applicant that Nagarkar in view of Shirakawa and Pein fails to critically teach or suggest any local geometric shaped array as claimed herein comprising local groupings of multiple quantum dot devices or quantum dot cartridges; and wherein the local geometric shaped array of the plurality of sensor devices is arranged in a larger geometric shaped 
Hence the best prior art or record fails to teach the invention as set forth in independent claims 1, 9, and 17 and the examiner can find no teachings for a system operable for detect a transient radiation emission event or a method for detecting a transient radiation emission event as specifically claimed, nor reasons within the cited prior art or on his own to combine the elements of these references other than the applicant's own reasoning to fully encompass the current pending claims.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATHANIEL T WOODWARD whose telephone number is (571)270-0704.  The examiner can normally be reached on M-F: 9:00 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lisa Caputo can be reached on (571) 272-2388.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available 






/NATHANIEL T WOODWARD/               Primary Examiner, Art Unit 2855